Mr. Justice Yantis delivered the opinion of the court: The claimant, Arthur Anderson, of 7600 S. Halsted Street, Chicago, Illinois, seeks an award of Two Hundred Fifty Thousand ($250,000.00) Dollars as he avers in his complaint ‘ ‘ against the Supreme Court of Illinois and the Appellate Court and the State of Illinois, for the miscarriage of justice in the case known as Anderson vs. Anderson, 339 Ill. p. 400. ’ ’ The Attorney General has filed a motion to dismiss on the ground that the Court of Claims has no jurisdiction where the claimant has or has had a proper remedy in the courts of law. The above case of Anderson vs. Anderson was begun as a partition suit in the Superior Court of Cook County in which the defendant Arthur Anderson filed a cross-bill, asking for a divorce on the ground of cruelty. The Supreme Court on appeal, reversed the judgment of the lower court in part and remanded the cause with directions. Whatever transpired in that case and regardless of what differences may have arisen therein between the claimant Arthur Anderson and the various ones who represented him as counsel, and regardless of the outcome of that litigation, the Court of Claims does not have jurisdiction for the hearing of his complaint in regard thereto. The method of appeal in civil litigation from one court to another until the final tribunal which has jurisdiction of such action is reached, is definitely provided for by our laws. The Court of Claims is not such an appellate tribunal. The motion of the Attorney General is allowed and the case dismissed.